Carroll, J.
The plaintiff was injured by stepping into a coal hole in the sidewalk in front of the premises 272 Franklin Street, Boston, about thirty minutes after three o’clock on the morning of June 28, 1907. The iron'cover, about a foot in diameter, was found at the time of the accident, eight or nine inches away from the hole. The cover fitted in a rabbet and was held in position by its own weight. It also was .fastened by a weight held in place by a heavy wire fastened to a ring in the bottom of the cover. There was evidence that this weight was attached to prevent “it from being lifted at night by any one trying to get in, rather than anything else.” When the cover was found, nothing was attached to it.
While the cover was not on the hole, there is nothing to show when or by whom it was removed. It may have been removed by the direction of the defendants and it may have been removed without their knowledge and against their will; it may have been taken off only a moment before the plaintiff was injured and it may have been removed a much longer time; but as to these facts we are left in doubt. It is entirely a matter of conjecture when, by whom and for what purpose the cover was removed. The negligence of the defendants, if any, was in having the hole open, but there is no evidence to show that the cover was removed by them or that they knew of it. There is, therefore, no evidence of negligence and the burden resting upon the plaintiff to establish this proposition has not been maintained. Wadsworth v. Boston Elevated Railway, 182 Mass. 572. Childs v. American Express Co. 197 Mass. 337.
The fact that nothing was attached to the cover at the time of the plaintiff’s injury does not tend to show neglect of the defendants. No inference of negligence on the defendants’ part could be drawn from that fact. Nor does the doctrine of res ipso loquitur apply. The presence of the cover on the sidewalk, eight or nine inches from the hole, is not evidence which, according to ordinary experience, warrants the inference that it was there because the defendants were careless. Obertoni v. Boston & Maine Railroad, 186 Mass. 481. Wadsworth v. Boston Elevated Railway, supra, and cases cited. Deagle v. New York, New Haven, & *179Hartford Railroad, 217 Mass. 23. Carney v. Boston Elevated Railway, 212 Mass. 179.
According to the terms of the report judgment is to be entered for the defendants and it is

So ordered.